Case 2:18-cr-20128-SJM-DRG ECF No. 221, PageID.3664 Filed 11/23/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 UNITED STATES OF AMERICA,
                                              Case No. 2:18-cr-20128-9
             Plaintiff,                                2:17-cr-20632-5
                                                       2:19-cv-12221
 v.                                                    2:19-cv-12222

 D-9, D-5 WILLIAM PHILLIPS,                   HONORABLE STEPHEN J. MURPHY, III

             Defendant.
                                   /

                           CASE MANAGEMENT ORDER

      Defendant Phillips has filed identical motions for clarification in the above-

captioned habeas cases arising from his participation in child exploitation

enterprises. No. 18-cr-20128, ECF 218; No. 17-cr-20632, ECF 251. Phillips asked for

clarification about an upcoming evidentiary hearing. No. 18-cr-20128, ECF 218, PgID

3651; No. 17-cr-20632, ECF 251, PgID 3525. Phillips also stated in the motion that

his pending "§ 2255 motion[s] originally filed on July 19, 2019 [were] filed without"

his knowledge. No. 18-cr-20128, ECF 218, PgID 3650; No. 17-cr-20632, ECF 251,

PgID 3524. Because Phillips now claims that he did not authorize the pending § 2255

motions to be filed, and the lawyer who filed them has withdrawn from the case, the

Court will consider Phillips's pending § 2255 motions, No. 18-cr-20128, ECF 173; No.

17-cr-20632, ECF 174, to be withdrawn. The Court will therefore order the Clerk of

the Court to close the corresponding civil cases, 2:19-cv-12221 and 2:19-cv-12222. And

because the habeas motions are withdrawn, the Court will cancel the scheduled

evidentiary hearing and will deny the pending motion as moot.


                                          1
Case 2:18-cr-20128-SJM-DRG ECF No. 221, PageID.3665 Filed 11/23/20 Page 2 of 2




       Finally, Phillips makes a passing request that his motion and certain

unspecified previous filings be filed under seal. No. 18-cr-20128, ECF 218, PgID 3649;

No. 17-cr-20632, ECF 251, PgID 3523. The Court issues sealing orders when parties

file specific motions detailing which ECF filings they would like sealed and the legal

justification for that seal.

       WHEREFORE, it is hereby ORDERED that Phillips's motion for clarification

[218, 251] is DENIED AS MOOT.

       IT IS FURTHER ORDERED that Phillips's § 2255 motions [No. 18-cr-20128,

ECF 173; No. 17-cr-20632, ECF 174] are deemed WITHDRAWN.

       IT IS FURTHER ORDERED that Phillips's motion to amend/correct motion

to vacate sentence under 28 U.S.C. § 2255 [18-cr-20128, ECF 205] is DENIED AS

MOOT.

       IT IS FURTHER ORDERED that the Clerk of the Court shall CLOSE the

corresponding civil cases [19-cv-12221 and 19-cv-12222].

       SO ORDERED.


                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
Dated: November 23, 2020


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on November 23, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager




                                          2
